78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Larry FRIAR, Appellant,v.Larry NORRIS, Director, Arkansas Department Of Correction, Appellee.
No. 95-2256.
United States Court of Appeals, Eighth Circuit.
+Submitted March 5, 1996.Decided March 11, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Arkansas inmate Larry Friar appeals from the district court's1 denial of his petition for habeas corpus relief pursuant to 28 U.S.C. § 2254.   Having reviewed the record, we conclude no error of law appears and we affirm the judgment of the district court for the reasons set forth in its opinion.   See 8th Cir.  R. 47B. We deny Friar's motion for appointment of counsel.



1
 The Honorable Stephen Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas